ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 12/15/21 wherein claims 1-28, 37, 40, and 41 were canceled; claims 29, 30, 34-36, and 46 were amended; and claim 47 was added.
	Note(s):  Claims 29-36, 38, 39, and 42-47 are pending.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/22 has been entered.
 
CLARIFICATION OF THE RECORD
In the office action mailed 2/23/21, Applicant’s election without traverse of Group I (pending claims 29-36, 39, 46, and newly added claim 47) filed on 11/30/20 was acknowledged.  Thus, the restriction was deemed proper and made FINAL.  
	Note(#1):  The Examiner acknowledges Applicant’s elected species filed 11/30/20 wherein M = 68Ga, C = DOTA chelator; S = PEG12; and P = SEQ ID No. 1 (D-Cys-Met-Thz-Arg-Leu-Arg-Gly-Pen wherein Thz is thiazolidine-4-carboxylic acid and the full scope of independent claims 29, 36, 46, and 47 was not searched.
Note(#2):  Claim 36 is distinguished over the prior art of record for Applicant’s elected species.  The full scope of claim 36 was not searched.  Applicant elected the species wherein for the Formula M-C-S-P, M = 68Ga, C = DOTA chelator; S = PEG12; and P = SEQ ID No. 1 (D-Cys-Met-Thz-Arg-Leu-Arg-Gly-Pen wherein Thz is thiazolidine-4-carboxylic acid and Pen is penicillamine).
	Note(#3):  The full scope of independent claims 46 and 47 was not searched.  The claims are free of the prior art of record for Applicant’s elected species only which is explained in detail above.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 12/15/21 to the rejection of claims 29-35, 39, and 46 made by the Examiner under 35 USC 103, 112, and/or double patenting have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Double Patenting Rejections
Note(s):  Due to the amending of the claims to included specific chelators in some of the independent claims, a secondary reference, Starr et al (US 2012/0251444), was added to the rejections to illustrate that it is well known in the art to have a receptor associate substance (e.g., a low-density or a chelator-radioisotope combination as in the instant invention.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


I.	Claims 29-35, 39, 46, and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 10, 13, 14, and 16-18 of Vlieghe et al (U.S. Patent No. 8,877,716) in view of Cyr (US Patent No. 7,481,993) and in further view of Starr et al (US 2012/0251444). 
	Specifically, Vlieghe et al disclose a cyclic peptide comprising the Formula A1-Met-A2-Arg-Leu-Arg-A3-A4 wherein when A1 = Cys; A2 = Thz; A3 = Gly; and A4 = Pen (see patented claim 1), Applicant’s SEQ ID No. 1 is encompassed.  Also, patented claim 9 discloses that one may have multiple peptides, a linker/spacer, and a substance of interest (e.g., a therapeutic agent, a diagnostic agent, or a medical imaging agent).  Patented claim 13 discloses that one has a pharmaceutical composition comprising at least one conjugated compound and one or more pharmaceutically acceptable excipients.  Patented claim 18 discloses that one had a peptide which may be indirectly conjugated to an active substance and that active substance may be a therapeutic agent, a diagnostic agent, or a medical imaging agent.  While Vlieghe et al do not 
Starr et al (US 2012/0251444), was added to the rejections to illustrate that it is well known in the art to have a receptor associate substance (e.g., a low-density lipoprotein receptor peptide) that is conjugated to both a radioisotope alone (page 3, paragraph [0028]) or a chelator-radioisotope combination (page 14, paragraph [0136]) as in the instant invention.
	Since both Cyr and Starr et al are directed to peptides that may be radiolabeled or conjugated to a chelator and a metal, the references may be considered to be within the same field of endeavor.  Thus, the reference teachings would be combinable.  Hence, the inventions disclose overlapping subject matter.
	APPLICANT’S ASSERTIONS
	In summary, Applicant has requested that the rejection be held in abeyance until allowable subject matter is set forth.


EXAMINER’S RESPONSE
	The Examiner acknowledges Applicant’s request to hold the rejection in abeyance until allowable subject matter is identified.  The rejection is still deemed proper.

II.	Claims 29-35, 39, 46, and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 10, 13, 14, and 16-18 of Khrestchatisky et al (U.S. Patent No. 8,729,029) in view of Cyr (US Patent No. 7,481,993) in further view of Starr et al (US 2012/0251444). 
	Specifically, Khrestchatisky et al disclose a linear/cyclic peptides having up to 30 amino acid residues (see patented claim 1, 17, 18, and 20).  Also, patented claims 5 and 10, respectively, which discloses that one may have multiple peptides, a linker/spacer, and an active substance or a substance of interest (e.g., a therapeutic agent, a diagnostic agent, or a medical imaging agent).  Patented claims 14 and 19 which disclose that one has a pharmaceutical composition comprising at least one conjugated compound and one or more pharmaceutically acceptable excipients.  Patented claims 12 and 13 discloses that one may have a peptide which may be indirectly conjugated to an active substance and that active substance may be a therapeutic agent, a diagnostic agent, or a medical imaging agent.  While Khrestchatisky et al do not specifically state that a chelator conjugated to a metal is used for imaging/diagnosis, it would have been obvious to a skilled artisan that a chelator conjugated to a imaging moiety is referenced because according to Cyr, it is well known in the art to generate a diagnostic or imaging agent by conjugating a metal 
Starr et al (US 2012/0251444), was added to the rejections to illustrate that it is well known in the art to have a receptor associate substance (e.g., a low-density lipoprotein receptor peptide) that is conjugated to both a radioisotope alone (page 3, paragraph [0028]) or a chelator-radioisotope combination (page 14, paragraph [0136]) as in the instant invention.
	Since both Cyr and Starr et al are directed to peptides that may be radiolabeled or conjugated to a chelator and a metal, the references may be considered to be within the same field of endeavor.  Thus, the reference teachings would be combinable.  Hence, the inventions disclose overlapping subject matter.
	APPLICANT’S ASSERTIONS
	In summary, Applicant has requested that the rejection be held in abeyance until allowable subject matter is set forth.
	EXAMINER’S RESPONSE
	The Examiner acknowledges Applicant’s request to hold the rejection in abeyance until allowable subject matter is identified.  The rejection is still deemed proper.


112 Second Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 30:  The claim is ambiguous because it is unclear what group T substance(s) Applicant is referring to that is compatible with the instant invention.  
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the claim was amended to render the rejection moot.  In particular, the claim was amended to disclose that T is a group binding to a molecule distinct from LDLR wherein the molecule is expressed by cancer cells selected from pancreas, glioblastoma, prostate, ovarian, and adrenal.
EXAMINER’S RESPONSE
	Applicant’s argument is non-persuasive because the claim still does not identify specific values for the variable T.  Instead of identifying specific substances, agents, or compounds that define the variable T, Applicant lists cells that will bind to T.  Thus, the claim still does not provide clarity regarding what specific groups T values Applicant is referring to that are compatible with the instant invention.  Also, the indication that it is a molecule and distinct from LDLR and expressed by cancer is vague and indefinite, not 
	Claim 35:  The claim is ambiguous because it is unclear what functional derivatives of NODAGA, DOTA, NOTA, and DOTA-GA Applicant is referring to that are compatible with the instant invention.  In particular, it is unclear what portion of the parent structures are required in the derivatives such that the derivatives are considered as function derivatives of NODAGA, DOTA, NOTA, and DOTA-GA.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the claim was amended to render the rejection moot.  In particular, the claim was amended to disclose that functional derivatives of NODAGA and DOTA are encompassed by the invention.
EXAMINER’S RESPONSE
	Applicant’s argument is non-persuasive because the claim still does not identify what specific substances Applicant is referring to that are functional derivatives of NODAGA, DOTA, NOTA, and DOTA-GA which are compatible with the instant invention.  Claim 35 depends from independent claim 29 which was amended to read ‘functional derivatives is a compound derived from NODAGA, DOTA, NOTA, or DOTA-GA by (i) replacement of one or more of the functional groups involved in the chelating function, by another functional group while retaining said chelating function, or (ii) by addition or deletion of one or more groups not involved in the chelating function’.  
The claim is not further clarified by the amendment because it is unclear what one or more functional groups involved in the chelating function Applicant is referring to.  In addition, it is unclear what functional group(s) Applicant is considering to be 
 The indication that it is a functional derivative is involved in the chelating function is vague and indefinite, as it does not clearly and concisely set forth what the actual derivatives are which Applicant intends to claim.  In addition, indicating that the derivative is involved in the chelating function is an active step that is normally reserved for method claims and as such, does not limit the actual product components or enable one to readily ascertain what are the metes and bounds of the claimed invention.  Hence, the rejection is still deemed proper.

103 Rejection
Note(s):  The rejection was modified by incorporating Starr et al (US 2012/0251444).  In particular,  Starr et al (US 2012/0251444), was added to the rejections to illustrate that it is well known in the art to have a receptor associate substance (e.g., a low-density lipoprotein receptor peptide) that is conjugated to both a radioisotope alone or a chelator-radioisotope combination as in the instant invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29-35, 39, 46, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Vlieghe et al (US 8,877,716) in view of Cyr (US 7,481,993) and in further view of Starr et al (US 2012/0251444).
Vlieghe et al disclose peptides and pseudo-peptides that are used for diagnostic, therapeutic, and imaging purposes (see entire document, especially, abstract; column 9, lines 9-12; columns 11-12, bridging paragraph; columns 20, lines 8-25 and 51-63;columnss 49 and 50, claims 1-18).  In particular, the peptide or pseudo-peptide may have the Formula A1-Met-A2-Arg-Leu-Arg-A3-A4 (same peptides encompassed by the instant invention) wherein A1 and A4 are independently cysteine or an analogue thereof selected from D-cysteine (D-Cys), penicillamine (Pen), and D-penicillamine (D-Pen); A2 is proline (Pro) or an analogue thereof selected from pipecolic acid (Pip) and thiazolidine-4-carboxylic acid (Thz); and A3 is glycine or sarcosine (Sar) (column 7, line 58 – column 8, lines 32; columns 49-50, claims 1-18).  The peptides of Vlieghe et al have the ability to bind human low-density lipoproteins and transport them across cell membranes of LDLR expressing tissues and in particular across physiological barriers of the CNS or retina.  As a result, it is possible to improve the biodistribution or the bioavailability of molecules to improve their targeting access to the CNS, the eye, other organs, lysosomal compartments, and/or different cancer cells   (column 7, lines 29-39; column 8, lines 33-38; column 11, lines 52-63; column 12, lines 29-35).  Also, Vlieghe et al disclose that conjugates of the Formula VxLzDy wherein V is a peptide or pseudo-peptide; D is an active substance or a substance of interest; L is a spacer/linker; z is an integer between 1 and 10; and x and y are integers between 1 and 5 (columns 8-9, bridging paragraph).  Likewise, Vlieghe et al disclose that one may have conjugates wherein the spacer/linker is absence.  Specifically, the conjugates have the Formula VxDy wherein V is a peptide or pseudo-peptide; D is an active 
The active substance or substance of interest may be any molecule of pharmaceutical interest including a therapeutic, diagnostic, or medical imaging agent (column 16, lines 6-8).  The substance of interest may be coupled indirectly by means of a linker/spacer at either terminal end of the peptide or at a sidechain of one of the constitutive amino acids of the sequence.  Possible spacers that may be utilized in Vlieghe et al include polyethylene glycol (PEG) (column 31, lines 54-55).
Vlieghe et al disclose SEQ ID Nos. 1-17 and 26-31 (column 13, line 30 – column 14, line 31) that bind LDLR.  SEQ ID Nos. 1-9 and 26-30 are encompassed by the instant invention (see excerpt below).  Pharmaceutical compositions comprising the conjugate of Vlieghe et al and a pharmaceutically acceptable excipient are also an embodiment of Vlieghe et al (column 17, lines 22-29).  
Vlieghe et al, column 13, lines 40 – column 14, line 7

    PNG
    media_image1.png
    372
    577
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    241
    543
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    151
    542
    media_image3.png
    Greyscale

	Vlieghe et al disclose that the active substance of substance of interest may be any therapeutic, diagnostic or medical imaging agent, or a molecular probe (column 16, lines 6-8).  The conjugate compound may have an optional coupling agent between V and D.  The coupling may be at any site on the active substance or substance of interest (molecule of therapeutic interest, diagnostic or medical imaging agent, or molecule probe) where there is a functional group such as -OH, -SH, -CO2H, -NH2, -SO3H, or –PO2H (column 16, lines 57-63).
	Vlieghe et al disclose that the peptides may be coupled to a detectable component (e.g., tracer) such as biotin, fluoresceins, rhodamines, cyanines, or STag (column 22, lines 65-67; column 24, lines 24-29).  In addition, based on experiments conducted by Vlieghe et al, it is disclosed that the results for SEQ 1-10 and 26-30 (see excerpt below) have improved affinity for human LDLR.  In addition, it is disclosed that the result are particularly interesting considering the small size of the peptides.  Furthermore, it is disclosed the results are particularly remarkable and surprising considering the negative effects on affinity observed with peptides having SEQ ID Nos. 11-16 (column 25, lines 59-65).
Vlieghe et al, column 25, lines 59-65

    PNG
    media_image4.png
    190
    605
    media_image4.png
    Greyscale

While Vlieghe et al disclose overlapping peptides with that of the instant invention which may be conjugated to a therapeutic/diagnostic moiety by a coupling components having functional groups such as -OH, -SH, -CO2H, -NH2, -SO3H, or –PO2H (column 16, lines 57-63), the document fails to specifically disclose that a chelator and radionuclide are present.
	Cyr discloses a peptide conjugate comprising a peptide and targeting moiety.  The peptide comprises from 4-20 amino acid residues and a chelator and a radioactive metal complexed thereto. The conjugate has a stabilizing sidechain that comprises a donor atom that is covalently linked to the chelator background (see entire document, especially, abstract; column 3, lines 12-35; column 14, line 35 – column 16, line 59; column 17, lines 45-50).  Cyr discloses that the peptide conjugate comprises amino acid residues that form the complexing amino acid sequence as well as amino acid residues that are not directly involved in the complexation of the radioactive metal.  These other amino acid residues may be present to (1) adjust the physical characteristics of the radiopharmaceutical; (2) adjust the biodistribution or clearance of the radiopharmaceutical; (3) provide a spacer between the targeting moiety and chelator; and (4) modify/enhance the targeting efficacy of the conjugate (column 3, lines 36-55).     
The peptide conjugate may have various radioactive metals including 68Ga, 64Cu, 99mTc, and 177Lu (column 1, lines 8-16; column 21, lines 28-38).  It is disclosed that the quality of a radiopharmaceutical preparation, particularly in regard to yield and stability is often dictated by the quality of the radiolabeling method (column 1, lines 25-44).  Thus, the use of chelating agents (chelators) for radiolabeling targeting molecules with radiometals may overcome many of the disadvantages of direct radiolabeling methods.  It is disclosed that chelators form stable metal complexes that attach the radiometal more reliably and stably onto the targeting molecule.  Also, it is disclosed that the metal chelator may be added to targeting molecules in a more defined manner with several option for a point of attachment and that such method of labeling peptides with radiometals using chelators is known in the art (column 1, lines 45-54).
The targeting moiety may be one that binds lipoproteins (column 22, line 42).  The targeting moiety may be indirectly linked to the peptide backbone of a further amino acid sequence (linking amino acid sequence) (column 24, lines 1-15).  In a preferred embodiment, the complexing amino acid sequence is covalently linked to a sulfur-containing sidechain of the targeting amino acid sequence through the moiety -CH2CO.  In addition, Cyr discloses that the conjugate may be in a pharmaceutical compositions comprising a pharmaceutically acceptable carrier (column 24, lines 36-60).
Starr et al is made of record to specifically illustrate that it is well known in the art to have a receptor associate substance (e.g., a low-density lipoprotein receptor peptide) that is conjugated to a radioisotope alone  or a chelator-radioisotope combination as in the instant invention.  Possible radioisotopes include 131I, 125I, 111In, 90Y, 67Cu, 127Lu, 212Bi, 213Bi, 255Fm, 149Tb, 223Rd, 213Pb, 212Pb, 211At, 89Sr, 153Sm, 166Ho, 225Ac, 186Re, 67Ga, 68Ga, and 99mTc.  Possible chelating agents include, but are not limited to, DOTA, DTPA, TETA, SMSA, TRITA, HEDP, HETA, HEXA, and EDTA 
	It would have been obvious to one of ordinary skill at the time the invention was made to modify the invention of Vlieghe et al using the teachings of Cyr and Starr et al and generate a conjugate compound of Formula M-C-S-P for the following reasons.  (1) Vlieghe et al discloses that it is well known in the art to have a conjugate comprising a peptide or pseudo-peptide of Formula A1-Met-A2-Arg-Leu-Arg-A3-A4 and that the Formula VxLzDy  or VxDy wherein V is a peptide or pseudo-peptide; D is an active substance or a substance of interest; L is a spacer/linker; z is an integer between 1 and 10; and x and y are integers between 1 and 5, illustrates that one may have multiple peptides/pseudo-peptides or metals (the active substance or subject of interest may be a therapeutic, diagnostic, or imaging agent).  Also, Vlieghe et al disclose that one may have a chelator present. (2) Cyr discloses that it is well known in the peptide art to conjugate a metal to a chelator using a radionuclide.  
	(3) Both Applicant and Cyr disclose a conjugate compound comprising a radionuclide, a chelator, a spacer/linker, and a peptide having at most 30 amino acid residues that is capable of binding to a lipoprotein.  Likewise, Vlieghe et al disclose a peptide having less than 30 amino acids according to the Formula A1-Met-A2-Arg-Leu-Arg-A3-A4.  
	(4) A skilled artisan would readily envision a chelator and an optional spacer linker for the following reasons.  According to Cyr, the peptide is 4-20 amino acid residues and optionally has a single thiol moiety at the N- or C-terminus and the single thiol moiety is joined by amide bonds.  It is also disclosed that the peptide comprises 
	(5) It would have been obvious to combine the teachings of Vlieghe et al with Cyr and replace the detectable/therapeutic moiety (biotin, fluorescein, rhodamines, cyanines, and STag) of Vlieghe et al with that of Cyr a therapeutic/detectable metal because Cyr discloses that for diagnostic imaging, it is well known in the art to attach a radiotracer to a targeting molecules and that a variety of radionuclides are known to be useful for radioimaging and radiotherapy (e.g., 68Ga and 177Lu) (column 1, lines 8-16, 25-32, and 45-54).
	(6) It would have been obvious to use peptides that bind LDLR because according to Vlieghe et al, column 25, lines 59-65 (excerpt was included above), SEQ ID Nos. 1-9 and 26-30 which are encompassed by the instant invention showed improved affinity for human LDLR.  In addition, it is disclosed that the results were unexpected’ because of the small size of the peptides and the remarkable and surprising fact that SEQ ID Nos. 11-16 had negative effects on affinity to human LDLR.
	(7) It would have been obvious to a skilled artisan to use a chelating agent such as DOTA, for example, in combination with a radioisotope to conjugate to the LDLR peptide because Starr et al disclose that it is well known in the art to have chelating agents with functional groups as set forth in Applicant’s independent claim 29, for example, conjugated to a spacer and peptide.
	Since Vlieghe et al, Cyr, and Starr et al are all directed to peptide conjugates that contain a detectable/therapeutic moiety and peptide moiety, the references may be considered to be with the same field of endeavor.  Thus, the reference teachings are combinable.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the combined references do not disclose the specific chelating agents of amended claim 29.  It is asserted that the conjugated of the instant invention are novel and have improved affinity for LDLR.  In addition, it is asserted that the conjugated compounds of the instant invention bind LDLR and are optimized for addressing imaging or radiotherapy agents.  It is asserted that the results in the instant disclosure provides superior results that would been surprising or unexpected to a skilled artisan.
EXAMINER’S RESPONSE
	All of Applicant arguments were considered and deemed non-persuasive for reasons of record and those set forth below.  Specifically, both the cited prior art and the instant invention disclose overlapping peptides, A1-Met-A2-Arg-Leu-Arg-A3-A4, which 
Vlieghe et al, column 25, lines 59-65

    PNG
    media_image5.png
    194
    597
    media_image5.png
    Greyscale

Also, Starr et al disclose that it is well known in the art to have a receptor associate substance (e.g., a low-density lipoprotein receptor (LDLR) peptide) that is conjugated to a radioisotope alone  or a chelator-radioisotope combination as in the instant invention.  Possible radioisotopes include 131I, 125I, 111In, 90Y, 67Cu, 127Lu, 212Bi, 213Bi, 255Fm, 149Tb, 223Rd, 213Pb, 212Pb, 211At, 89Sr, 153Sm, 166Ho, 225Ac, 186Re, 67Ga, 68Ga, and 99mTc.  Possible chelating agents include, but are not limited to, DOTA, DTPA, TETA, SMSA, TRITA, HEDP, HETA, HEXA, and EDTA (see entire document, especially, abstract; page 1, paragraph [0002]; page 3, paragraph [0028]; page 6, paragraphs [0073] – [0077]; page 14, paragraph [0136]).  Thus, the 
	For the reasons set forth above, the rejection is still deemed proper.

NEW GROUNDS OF REJECTIONS
112 Second Paragraph Rejections
Claims 29-35, 39, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 29-35, 39, and 46:  Independent claims 29 and 46 are ambiguous because of the phrase ‘and functional derivatives thereof, wherein the functional derivative is a compound derived from NODAGA, DOTA, NOTA, or DOTA-GA by (i) replacement of one or more of the functional groups involved in the chelating function, by another functional group while retaining said chelating function, or (ii) by addition or deletion of one or more groups not involved in the chelating function’.  In particular, the claims are ambiguous because it is unclear what functional groups Applicant is referring to that are involved in the chelating function and may be replaced such that the chelating function is retained.  In addition, it is unclear what functional group may be added or deleted; thus, the metes and bounds of the claims is unclear.
	Since claims 30-35 and 39 depend upon independent claim 29 for clarity, the claim is also vague and indefinite.

ALLOWABLE CLAIM
It should be noted that no prior art is cited against independent claim 36.  However, claim 36 was only searched as it relates to the elected species.  As a result, the full scope of the claim was not search.  This means that the claim is only distinguished over the prior art of record as it reads on the elected species only.
Note(s):  Applicant elected the species wherein for the Formula M-C-S-P, M = 68Ga, C = DOTA chelator; S = PEG12; and P = SEQ ID No. 1 (D-Cys-Met-Thz-Arg-Leu-Arg-Gly-Pen wherein Thz is thiazolidine-4-carboxylic acid and Pen is penicillamine).

WITHDRAWN CLAIMS
Claims 38 and 42-45 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

COMMENTS/NOTES
It should be noted that no prior art was found for Applicant’s elected species.  While the search was extended, prior art was found and as a result, the full scope was not searched for any of the independent product claims.
Note(s):  Applicant elected the species wherein for the Formula M-C-S-P, M = 68Ga, C = DOTA chelator; S = PEG12; and P = SEQ ID No. 1 (D-Cys-Met-Thz-Arg-Leu-Arg-Gly-Pen wherein Thz is thiazolidine-4-carboxylic acid and Pen is penicillamine).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        March 14, 2022